                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

 NAVARIUS SAVELL WESTBERRY,                    )
                                               )
        Plaintiff,                             )        Civil Action No. 18-545-DCR
                                               )
 v.                                            )
                                               )
 PAM D. PERLMAN and                            )       MEMORANDUM OPINION
 WILLIAM SWINFORD,                             )           AND ORDER
                                               )
        Defendants.                            )

                                    *** *** *** ***

       Plaintiff Navarius Westberry is a prisoner currently incarcerated at the United States

Penitentiary-Hazelton in Bruceton Mills, West Virginia. Proceeding without a lawyer, he has

filed a civil rights complaint pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403

U.S. 388 (1971), seeking monetary damages based on allegations that Defendants Pamela

Perlman and William Swinford, the attorneys appointed to represent him in his underlying

criminal case, denied him his Fifth Amendment due process rights. [Record No. 1]. However,

Westberry did not pay the $400.00 filing fee, nor did he file a motion to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915.

       On September 25, 2018, the Court entered an Order advising Westberry of this

omission and directing the Clerk to provide him with the forms needed to file a motion to

proceed in forma pauperis. [Record No. 6] The Court directed Westberry to either pay the

$400.00 in filing fees or complete and file the supplied forms within twenty-one days. [Id.]

Westberry was warned that his complaint would be dismissed if he failed to comply. [Id.]



                                             -1-
       More than twenty-one days have passed and Westberry has not responded in any way.

The Court therefore will dismiss the complaint for failure to prosecute and failure to comply

with an Order of the Court. Fed. R. Civ. P. 41(b); Palasty v. Hawk, 15 F. App’x 197, 199-200

(6th Cir. 2001).

       Although dismissal in these circumstances is usually without prejudice, Westberry

previously filed an identical complaint against the same parties in Westberry v. Perlman, et

al., Civil Action No. 5: 18-196-DCR (E.D. Ky. 2018). In that case, the Court found that

Westberry’s constitutional claims seeking monetary damages against Perlman and Swinford

were frivolous and dismissed Westberry’s complaint with prejudice. Id. at Record No. 5, 6.

Inasmuch as the complaint filed in this case is identical to the complaint filed in Civil Action

No. 5: 18-196-DCR, the Court concludes that Westberry’s complaint in this case should

likewise be dismissed with prejudice for the same reasons as stated in the Court’s

Memorandum Opinion and Order entered in that case. Id. at Record No. 5.

       Accordingly, it is hereby ORDERED as follows:

       1.     Westberry’s Complaint [Record No. 1] is DISMISSED, with prejudice.

       2.     This action is STRICKEN from the Court’s docket.

       Dated: October 23, 2018.




 

                                              -2-
